WHICHARD, Judge.
The issue is whether the court erred in joining the charges. We find no error.
G.S. 15A-926(a) provides for joinder of two or more offenses when they “are based on the same act or transaction or on a series of acts or transactions connected together or constituting parts of a single scheme or plan.” It is not enough that a defendant is charged with acts of the same class of crime or offense; there must also be a transactional connection. State v. Greene, 294 N.C. 418, 421, 241 S.E. 2d 662, 664 (1978). In addition, the court must determine whether the accused can receive a fair hearing on more than one charge at the same trial. State v. Silva, 304 N.C. 122, 126, 282 S.E. 2d 449, 452 (1981). If joinder will impair *520the ability to present a defense, the motion should be denied. Greene at 421, 241 S.E. 2d at 664.
The joinder motion is ordinarily addressed to the sound discretion of the court and, absent abuse of discretion, its ruling will not be disturbed. State v. Bracey, 303 N.C. 112, 117, 277 S.E. 2d 390, 394 (1981); State v. Powell, 297 N.C. 419, 428, 255 S.E. 2d 154, 160 (1979); Greene at 421-22, 241 S.E. 2d 662 at 664. Whether an abuse of discretion occurred must be determined as of the time of the order of consolidation; subsequent events are irrelevant on this issue. Silva at 127, 282 S.E. 2d at 452.
In State v. Bracey, 303 N.C. 112, 277 S.E. 2d 390 (1981), the defendant and an accomplice were charged with a series of robberies in a two block area over a ten-day period. All victims were proprietors of small businesses, and the robberies had a pattern of unarmed assault followed by flight on foot. The court allowed joinder, noting that there were common issues of fact. Id. at 117, 277 S.E. 2d at 394. The Supreme Court upheld the ruling, stating that “[t]he evidence in the three cases show[ed] a similar modus operandi and similar circumstance in victims, location, time and motive.” Id. at 118, 277 S.E. 2d at 394.
We find such similarity in the charges joined here. They involved two vehicles taken from the same location under similar circumstances four days apart. Viewing these facts as of the time of the order of consolidation, Silva at 127, 282 S.E. 2d at 452, the court properly could find them indicative of a single scheme or plan to deprive members of the Charlotte YMCA of their property while they used the “Y” facilities. We thus find no abuse of discretion in the joinder.
Defendant cites State v. Wilson, 57 N.C. App. 444, 291 S.E. 2d 830, disc. rev. denied, 306 N.C. 563, 294 S.E. 2d 375 (1982), in arguing absence of the requisite transactional link. We find Wilson distinguishable. The defendant there faced two charges of obtaining money by false pretenses. The offenses occurred approximately three weeks apart. While the modus operandi was the same, there was no connection between the victims, the location, or the time. Wilson is thus a case of “offenses [that] were separate and distinct, not part of ‘a single scheme or plan.’ ” Id. at 449, 291 S.E. 2d at 833. The facts here, by contrast, permit finding a single scheme or plan.
*521Assuming, arguendo, that the court erred in allowing joinder, defendant has failed to show prejudice. The evidence against him on the larceny charge was clear and substantial. He has not shown a reasonable possibility that the jury would have reached a different verdict if the possession charge had not been joined. G.S. 15A-1443(a).
No error.
Judges Wells and Phillips concur.